It appeared upon the trial that the Stephans put down the oil well from which the oil in question was obtained. Hughes claimed that the well was upon his land, and notified the Stephans of his claim, and also gave notice to the United Pipe Lines, with which the Stephans had stored the oil, of his claim, and that it should not deliver the oil to them. This claim of Hughes and notice to the pipe lines embarrassed the Stephans, and, as they claimed, did them great damage; and they, therefore, brought an action against him, alleging that the well and the oil therefrom belonged to them, and they prayed for relief that it be adjudged that the oil did belong absolutely to them, and that Hughes be required to pay to them such damages as they might sustain by reason of his unlawful assertion and acts of ownership of and to the well and oil produced therefrom; and that they have such other and further relief as to the court should seem just and equitable. In that action Hughes put in issue the ownership of the well and oil produced therefrom, and prayed, among other things, for judgment that the oil well and the oil produced therefrom were his property. The action was referred, and the referee gave judgment dismissing the complaint, on the ground that the well and the oil produced therefrom belonged to *Page 426 
Hughes, and judgment was entered in accordance with his report.
The very matter in issue in that action was the title to the well and the oil produced therefrom. To maintain their action the plaintiffs were bound to establish that the well and oil belonged to them; and the defendant in that action could defeat the same by showing that the well and oil belonged to him, and he prevailed upon that issue; and thus there was an adjudication binding upon the plaintiffs therein, that they had no title to the well or the oil produced therefrom, and that the same belonged to Hughes. The fact thus established could not again be brought in dispute between the same parties or their privies, and the judgment in that action conclusively established against the plaintiffs therein the right and title of Hughes to the well and the oil produced therefrom. This defendant stands in the place of Stephan and wife. It does not hold or claim the oil in its own right, but claims solely to hold it for Stephan and wife by whom it has been indemnified against the claim of this plaintiff. The adjudication, therefore, which binds them binds it, and this conclusion rests upon law so elementary that no citation of authorities to sustain it is needed.
It is clear, therefore, that the plaintiff is entitled to recover the value of this oil from the defendant. He early gave it notice of his claim; he demanded the oil of it and it refused to recognize his right. The oil in the earth belonged to him, and when taken therefrom by a wrong doer his title to the same still remained perfect, and he could pursue and reclaim it wherever he could find it. (Silsbury v. McCoon, 3 N.Y. 379.)
We are, therefore, of opinion that the judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 427